DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 13, 15, 21-23, 25-28, and 30-36 are allowed.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Morriss et al (US 2018/0014931 A1) which teaches a method of preventing paravalvular leakage, the method comprising the steps of: percutaneously advancing a catheter to a target site, wherein the catheter includes a heart valve prosthesis and an annular sealing component encircling an outer surface of the heart valve prosthesis, the sealing component including a cylindrical sleeve formed of a flexible material and a plurality of ribs longitudinally extending over the cylindrical sleeve, the plurality of ribs being attached to a shaft of the catheter, wherein the sealing component is in a delivery configuration in which the cylindrical sleeve lays flat against the outer surface of the heart valve prosthesis and wherein the sealing component in the delivery configuration is disposed within the shaft of the catheter; moving the shaft of the catheter to deploy at least a portion of the heart valve prosthesis against native valve tissue at the target site, wherein movement of the shaft also radially expands the sealing component to a deployed configuration in which at least a portion of each rib of the plurality of ribs is sinusoidal to cause at least a portion of the cylindrical sleeve to buckle outwardly away from the outer surface of the heart valve prosthesis, wherein the sealing component prevents gaps between the valve prosthesis and the native valve tissue to prevent paravalvular leakage, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774